By the Court:
The three defendants are sued as copartners, one of them having executed to the plaintiff, after the dissolution of the partnership, his promissory note for the amount due from the firm. A separate judgment by default ivas entered against the maker of the note for the amount specified in the note and interest, and the court proceeded to try the cause upon the issues raised by the answer of the other defendants. After the findings were filed a judgment was entered against these two defendants for an amount different from that for which the judgment was rendered against the other defendant. The three defendants being sued jointly, as copartners, the clerk had no authority to enter a judgment by default against one of them. (Stearns v. Aguirre, 7 Cal. 449.) The judgment against White is therefore void; and the three defendants having been jointly sued on a partnership demand, the court improperly entered a judgment against two of them alone.
Judgment and order reversed, and cause remanded for a new trial.